Citation Nr: 1518668	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a right knee strain with arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested entitlement to an increased rating for right knee strain with arthritis, which is currently 10 percent disabling.  

The record contains a February 2015 "Report of General Information" in which it was noted that the Veteran reported that he had received treatment on February 20, 2015, at the VA Medical Center in Lebanon, Pennsylvania.  He reported that "'They have given me a silicone knee injection and offered Right knee arthroplasty or continue injections.'"  

The most recent VA medical evidence of record was received by VA in July 2014.  Because the Veteran has expressly identified highly pertinent VA medical evidence that has not yet been associated with his claims file, the Board finds it necessary to remand this case in order to obtain any outstanding VA medical records, including the identified record.  

The record also reflects that the Veteran was scheduled for, but did not attend, a May 2014 VA examination.  In an August 2014 statement, the Veteran's accredited representative expressed the Veteran's willingness to report for an examination and asked for the examination to be rescheduled.  While this case is on remand, the Board finds it appropriate to schedule the Veteran for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA medical records, including those dated in July 2014 or later, and including a February 20, 2015, record from the VA Medical Center in Lebanon, Pennsylvania, reflecting that the Veteran received a silicone knee injection and was offered right knee arthroplasty.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right knee disability.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's right knee strain with arthritis and should provide the following information:  

a.  The examiner should specifically state range of motion findings for the right knee.

b.  The examiner should comment on whether the Veteran's right knee disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

d.  The examiner should determine whether the Veteran's right knee disability manifests in instability and, if so, should opine as to the severity of any such instability.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




